DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the Pre-Appeal Conference Decision of reopening prosecution made on 7/13/2020.
Claims 1-5, 7-20 are pending.
	Claim 6 is cancelled.

Response to Arguments
Applicant’s arguments previously made and the Pre-Appeal Conference Decision with respect to the rejections of claim have been fully considered. In view of the Pre-Appeal Conference Decision of reopening prosecution, the rejections as set forth in the previous office action have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made with a newly cited reference Shelat et al (Patent No. US 7,653,668) and previously cited reference Davis et al (Pub No.US 2009/0171558).
It is submitted that all limitations in claims are properly addressed by the new ground(s) of rejection. The reason is set forth in the rejections; see rejections below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelat et al (Patent No. US 7,653,668, hereinafter Shelat) in view of Davis et al (Pub No.US 2009/0171558, hereinafter Davis).
Davis is cited in the previous office action. 

	With respect to claim 1, Shelat discloses a method (Abstract) comprising: 
identifying, with a processor, a first database (Col. 4, lines 20-30 & 59-67, Fig 1-2: identify a database, e.g. a primary replica 110A); 
(Col. 5, lines 6-45, Col. 11, lines 15-40, Fig 1-3: updating the 1st database to a second database such as a remote replica 112a with a subset of the data of the 1st database, which indicates a schema change for the 2nd database); 
updating, with the processor, the first database to a third database at a second time with a first data change, wherein the second time is later than the first time (Col. 5, lines 1-25, Col. 10, lines 1-3: updating the 1st database to a 3rd database such as primary replica 111A at a 2nd time later than the 1st time when the update is occurred after updating the 2nd database and/or when primary replica 111A is being newly added to the system as the databases/replicas are being continuously updated); 
identifying a second data change (Col. 5, lines 10-15, Col. 20-25, Col. 8, lines 15-25, Fig 2-3 & 8-9: identifying updates which include a second data change); 
accessing a rule that defines how a field in the schema change for the second database is handled in the third database without the schema change (Col. 5-50, Col. 6,lines 45-67, Col. 12, lines 35-67, Fig 2-9: accessing a rule that determine how a field, e.g. attribute, for each databases/replica in handled via data replication service e DRS. E.g. how the subset of data of the 2nd database/remote replica is being handle in the 3rd database/primary replica with no schema change as the 3rd database contains the complete set of data); 
propagating the second data change to the third database without the schema change according to the rule (Col. 5, lines 5-15, Col. 6, lines 43-55, Fig 2-3 & 8-9: propagate update to 3rd database represented by a primary replica with no schema change for having a complete set); and 
(Col. 5, lines 37-55, Fig 2-3 & 6 & 8-9: propagate update to 3rd database represented by  remote replica  with schema change as the remote replica contains a subset of data).
  Shelat does not explicitly disclose the first database is a first geographic database, the second database is a second geographic database, the third database is a third geographic database, the first data change is a first map data change, and the second data change is a second map data change as claimed. 
However, Davis discloses a plurality of geographic databases that the first, second and third geographic databases, and a plurality of map data changes that include the first, second and third geographic databases map data changes for data update propagation ([0030-0031], [0048], [0055], Fig 8: geographic database of a server, and database of each respective user device, version differences indicates changes for propagation to respective user device).    
Since (i) the geographic databases as claimed are merely directed to databases having a particular type of data, and the map data changes as claimed are merely directed to changes of the type of data being stored. The type of data being manipulated does not necessary impacting the functionalities of the claim as the claimed steps could be performed in the same manner with a different type of data, as indicated by Shelat, and (ii) both Shelat and Davis are from the same the same field of endeavor because both are directed to management of propagating data changes to databases with versioning processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Shelat and Davis to include geographical databases with map data of Davis into Shelat for perform the claimed operations. (Shelat, Col. 2, lines 1-8; Davis, [0007]).

   With respect to claim 2, the combined teachings of Shelat and Davis further disclose wherein the schema change is one or more addition or one or more deletion of a map attribute or a map attribute option (Shelat, Col. 5, lines 40-45; Davis, [0032], Fig 3-4: changes includes add and/or delete for a subset of data).  

With respect to claim 3, the combined teachings of Shelat and Davis further disclose wherein the map attribute or the map attribute option is a navigable characteristic, a cartographic characteristic, a visual characteristic, or a point of interest characteristic (appears to be directed to type of attribute, which is a type of data and not necessary impacting the functionalities of the claimed steps; Shelat, Col. 6, lines 20-25; Davis, [0032], [0056], [0069], Fig 2-7: different types of attribute for the databases, plus navigation characteristics for the navigation system in Davis).  

With respect to claim 4, the combined teachings of Shelat and Davis further disclose
wherein the navigable characteristics includes a maneuver, a speed limit, a vehicle type, a slope, a lane width, or a lane quantity for a road segment (appears to be directed to type of data and not necessary impacting the functionalities of the claimed steps; Shelat, Col. 6, lines 20-25; Davis, [0032], [0056], [0069], Fig 2-7: different types of attribute for the databases, plus navigation characteristics for the navigation system in Davis). 

(the value appears to be directed to type of data and not necessary impacting the functionalities of the claimed steps; Shelat, Col. 6, lines 20-25; Davis, [0032], [0056], [0069], Fig 2-7: updating via changing data attribute value, such as and not limited to map data and/or version number).  

With respect to claim 7, the combined teachings of Shelat and Davis further disclose wherein the rule substitutes a constant value for a field in the schema change (Shelat, Col. 6, lines 20-25, Col. 8, lines 18-30, Fig 8-9; Davis, [0032], [0056], [0069], Fig 2-7: ruled based update with respect to changing data value, such as and not limited to substitute with a new version number).  

With respect to claim 8, the combined teachings of Shelat and Davis further disclose
wherein the rule substitutes an existing field in the first geographic database to a new field in the schema change (Shelat, Col. 6, lines 20-25, Col. 8, lines 18-30, Fig 8-9; Davis, [0032], [0056], [0069], Fig 2-7: ruled based update with respect to changing data value in a field, such as and not limited to substitute with a new version number for the field of version). 

With respect to claim 9, the combined teachings of Shelat and Davis further disclose 3propagating the second map data change to a fourth geographic database having a second schema change (Shelat, Col. 5, lines 5-50, Col. 8, lines 18-30, Fig 2-3 & 8-9; Davis, [0031-0032], [0044],  Fig 2-4: prorogate subset of changes to other database(s)/replica(s) having subset of data with respect to second schema change ). 

 With respect to claim 10, the combined teachings of Shelat and Davis further disclose accessing a version history for the second geographic database and the third geographic database; and identifying the first database as a common ancestor based on the version history (Shelat, Col. 6, lines 13-30, Col.9, 33-35; Davis, [0031],[0062]: access the version history and then identify the master or primary database/replica that is corresponding to the common ancestor based on the version history)

 With respect to claim 11, the combined teachings of Shelat and Davis further disclose 
calculating a schema transformation between the second geographic database and the first geographic database (Shelat, Col. 6, lines 13-40, Col. 9, 33-35, Fig 8-9; Davis, [0031], [0055], [0062], Fig 3-4: determine or calculating transformation to ensure database are being consistent).  

With respect to claim 12, the combined teachings of Shelat and Davis further disclose  identifying a conflict between the first map data change and the second map data change based on the schema transformation; and modifying the second map data change based on the conflict (Shelat, Col. 6, lines 13-40, Col. 9, 33-35, Fig 8-9; Davis, [0031], [0055], [0062], Fig 3-4: identify and resolve conflict with data as needed to ensure database are being consistent).  

With respect to claim 13, Shelat discloses an apparatus (Abstract) comprising: 
at least one processor (Fig 10); and  
(Fig 1); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: 
identify a first database with a first schema, wherein the first database is associated with a first update interval (everything in the apparatus/system are associated for at least being in the same environment; Col. 5, lines 1-10, Fig 1-3: identify a first database, e.g, primary replica 11A, having a first schema, and is associated with a an first update interval when update is being performed); 
identify a second database with a second schema, wherein the second database is associated with a second update interval (Col. 5, lines 30-50,, Fig 1-3: identify a second database, e.g, remote replica 112A, having a second schema with a subset of data, and is associated with a an second update interval when update is being performed); 
apply an update to the second database according to a rule for a difference between the first schema and the second schema, wherein the first schema and the second schema differ by a difference field, wherein the rule substitutes a constant value or an existing field in the second schema for the difference field for the update to the second database (Col. 5, lines 13-29, Col. 8, lines 40-53, Col. 10, lines 55-67,Fig 2-3 & 8-9: apply update to the second database according to propagation rule for the differences between the schemas, such as the different as set forth by the subset of the data in the second database, including substitute with an attribute value for the second database when the update is being applied) ; and 
apply the update to the first database without the rule for the difference between the first schema and the second schema (Col. 5, lines 5-10: update is being applied to the 1st database directly without the propagation rule for the difference for at least the difference is for the update propagation).
Shelat does not explicitly disclose the first database is a first geographic database, and the second database is a second geographic database as claimed.
However, Davis discloses a plurality of geographic databases, which include the first and second geographic databases ([0030-0031], [0048], [0055], Fig 8: geographic database of a server, and database of each respective user device).    
Since (i) the geographic databases as claimed are merely directed to databases having a particular type of data, and the map data changes as claimed are merely directed to changes of the type of data being stored. The type of data being manipulated does not necessary impacting the functionalities of the claim as the claimed steps could be performed in the same manner with a different type of data, as indicated by Shelat, and (ii) both Shelat and Davis are from the same the same field of endeavor because both are directed to management of propagating data changes to databases with versioning processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Shelat and Davis to include geographical databases with map data of Davis into Shelat for perform the claimed operations. The motivation to combine is provide a high performance system to enhance user experience (Shelat, Col. 2, lines 1-8; Davis, [0007]).

With respect to claim 14, the combined teachings of Shelat and Davis further disclose wherein the rule instructs the processor to delete a portion of the update (Shelat, Col. 5, lines 40-45; Davis, [0032], Fig 3-4: changes includes add and/or delete for a subset of data).  
(the value appears to be directed to type of data and not necessary impacting the functionalities of the claimed steps; Shelat, Col. 6, lines 20-25; Davis, [0032], [0056], [0069], Fig 2-7: updating via changing data attribute value, such as and not limited to map data and/or version number).  

With respect to claim 16, the combined teachings of Shelat and Davis further disclose
wherein the value is set equivalent to an existing value in the first schema (appears to be directed to type of data and not necessary impacting the functionalities of the claimed steps;  Shelat, Col. 6, lines 13-40, Col. 9, 33-35, Fig 8-9; Davis, [0031], [0055], [0062], Fig 3-4: update to ensure database are being consistent).  

With respect to claim 17, the combined teachings of Shelat and Davis further disclose wherein the value is set to a default value (appears to be directed to type of data and not necessary impacting the functionalities of the claimed steps;  Shelat, Col. 6, lines 13-40, Col. 9, 33-35, Fig 8-9; Davis, [0031], [0055], [0062], Fig 3-4: update to ensure database are being consistent with any appropriate value, and the appropriate value may be interpreted as default value ).  

With respect to claim 18, the combined teachings of Shelat and Davis further disclose
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: 
(Shelat, Col. 6, lines 13-30, Col.9, 33-35; Davis, [0031],[0062]: access the version history and then identify the master or primary database/replica that is corresponding to the common ancestor based on the version history)

With respect to claim 19, the combined teachings of Shelat and Davis further disclose
wherein the rule is defined as a function of the common ancestor database (appears to be directed to non functional descriptive material for not impacting the functionalities of the claimed steps; Shelat, Col. 5,lines 1-40, Col. 6, lines 13-30, Col.9, 33-35, Fig 2-3; Davis, [0031],[0062]: rule is defined for  at least the propagation function of the ancestor/primary database/replica).  

With respect to claim 20, Shelat discloses a non-transitory computer readable medium including instructions that when executed are operable to perform (Abstract, Fig 10): 
identifying a first database with a first schema (Col. 5, lines 1-10, Fig 1-3: identify a first database, e.g, primary replica 11A, having a first schema);  6
identifying a second database with a second schema, wherein the second database is updated at a different interval than the first database (Col. 5, lines 30-50,, Fig 1-3: identify a second database, e.g, remote replica 112A, having a second schema with a subset of data, and is being updated at a later time than the first database represented by the primary schema); 
applying an update to the second database according to a rule for difference between the first schema and the second schema, wherein the first schema and the second schema differ by a (Col. 5, lines 13-29, Col. 8, lines 40-53, Col. 10, lines 55-67,Fig 2-3 & 8-9: apply update to the second database according to propagation rule for the differences between the schemas, such as the different as set forth by the subset of the data in the second database, including substitute with an attribute value for the second database when the update is being applied); and 
applying the update to the first database without the rule for the difference between the first schema and the second schema (Col. 5, lines 5-10: update is being applied to the 1st database directly without the propagation rule for the difference for at least the difference is for the update propagation).
Shelat does not explicitly disclose the first database is a first geographic database, and the second database is a second geographic database as claimed.
However, Davis discloses a plurality of geographic databases, which include the first and second  geographic databases ([0030-0031], [0048], [0055], Fig 8: geographic database of a server, and database of each respective user device).    
Since (i) the geographic databases as claimed are merely directed to databases having a particular type of data, and the map data changes as claimed are merely directed to changes of the type of data being stored. The type of data being manipulated does not necessary impacting the functionalities of the claim as the claimed steps could be performed in the same manner with a different type of data, as indicated by Shelat, and (ii) both Shelat and Davis are from the same the same field of endeavor because both are directed to management of propagating data changes to databases with versioning processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of (Shelat, Col. 2, lines 1-8; Davis, [0007]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168